Citation Nr: 1212461	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected bilateral knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty for training from September 1970 to January 1971.  He also served in the Army National Guard from February 1970 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).

The Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder by a March 2009 decision.  The Veteran appealed the denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  Based on a November 2009 Joint Motion for Remand (Joint Motion), the Court remanded the issue for additional development as indicated in compliance with the Joint Motion.  In August 2010, the Board remanded the claim to the RO for compliance with the Joint Remand.  The claim is now returned to the Board.


FINDING OF FACT

The competent medical evidence of record demonstrates that the Veteran's psychiatric disorder is related to his service-connected bilateral knee disorder.


CONCLUSION OF LAW

A psychiatric disorder is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.159, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for a psychiatric disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a psychiatric disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini, 17 Vet. App. 412; VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service connection may be granted where a disability is determined to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran is seeking service connection for a psychiatric disorder, diagnosed as depression and anxiety, also claimed as secondary to his service-connected bilateral knee disorder.  In numerous statements and during his January 2008 hearing before the Board, the Veteran reported his belief that service connection is warranted on a secondary basis because he began experiencing depressive symptoms after he was no longer able to perform his job due to his service-connected bilateral knee disability.  He explained that he was initially placed out of work due to bilateral knee problems in December 2005 and he developed psychiatric symptoms shortly thereafter.  He noted that he went back to work in July 2006 for approximately three weeks.  He reported that during those three weeks, he was placed in a different position to accommodate his bilateral knee disorder and felt like he was being penalized and pushed out.  He began having suicidal ideation at that time and was pulled out of work.  

The Veteran's service treatment records are silent as to any complaints of or treatment for a psychiatric disorder.  A January 1971 separation examination found the Veteran's psychiatric status to be normal.  In a report of medical history, completed at that time, the Veteran denied nervous trouble of any sort, depression, excessive worry, trouble sleeping, and nightmares. 

Medical treatment records from the Veteran's employer beginning in December 2005 reveal that the Veteran complained of increased bilateral knee pain.  The records show that he was taken out of work on disability at that time due to his knee symptoms.  A May 2006 treatment record notes that the Veteran was released to return to work in February 2006, but that no work was available with his permanent restrictions.  A July 2006 treatment record indicates that the Veteran's employer found an appropriate position for him where he was seated at a desk most of the day, and he returned to work.  Later that month, the Veteran complained of job-related stress, stating that he felt that his job was exceeding his restrictions.  He was provided with a scooter to accommodate his walking restrictions.

In an August 2006 letter, T.E., ACSW, LISW, BCD stated that the Veteran was temporarily disabled and unable to work and that his mental health was fragile.  In another August 2006 letter, T.E. reported that the Veteran was agitated about a recent job assignment.  The Veteran indicated that after being assigned to a new position due to his service-connected bilateral knee disorders and recognizing the amount of work that it would entail, he began experiencing insomnia, loss of appetite, weight loss, decreased energy, decreased motivation, decreased concentration, increased irritability, and some suicidal thinking.  The Veteran also reported that the job responsibilities were more than one person could handle, that he did not have the requisite experience, and that he did not believe he could do the assigned job without it taking a severe toll on his health. 

An August 2006 private treatment record notes that the Veteran reported stress at work and a feeling that he was being overloaded and deliberately pushed out.  He complained of symptoms including insomnia, loss of appetite, weight loss, low energy, poor memory and concentration, irritability, and suicidal thoughts.  The diagnoses were depressive disorder, anxiety disorder, and alcohol abuse. 

Private treatment records from August 2006 through December 2006 reveal diagnoses of depressive disorder and anxiety disorder not otherwise specified.  An August 2006 record reflects that the Veteran "remains quite anxious [and] gets increasingly more agitated when discussing his employment situation."  The record states that the Veteran "continues to believe that [his employer] is involved in a 'deliberate' plan to get rid of him [and] other older workers."  September 2006 records indicate that the Veteran's psychiatric disorders began in July 2006.  The records also reveal that the Veteran's symptoms of acute and ongoing distress, depression, and anxiety made it unlikely that the Veteran could return to work at that time.  The Veteran continued to "agonize about his future at [his employer] indicating he wants to work but does not believe his employer will assist him in locating a job that he can perform on a 'regular' shift."  An October 2006 record reflects that the Veteran "continues to struggle with a significant amount of anxiety related to his medical leave from [his employer]."  He indicated that he was "convinced that he is the innocent victim of a corporate wide plan to 'get rid of' older, higher paid employees which resulted in their assigning him to a job they realized he could not perform given the medical restrictions he remains under."

In a November 2006 letter, T.E., reported that the Veteran continued to struggle with depression and anxiety, and that he continued to be disabled due to his physical and psychiatric problems.  

In December 2006, the Veteran underwent a VA mental disorders examination.  The Veteran complained of anxiety, including ruminations, fear, feeling sensitive, feeling more prone to overreact, poor motivation in the past, and a history of suicidal ideation.  He noted that stress made him anxious.  He reported that he was upset by any issue related to his employer, noting that he became very anxious whenever they contacted him.  With regard to his knees, he reported that they were fine and that they did not cause him any problem as long as he followed certain physical restrictions such as limited activity and no heavy lifting.  The Veteran denied any psychiatric problems prior to the first episode in July 2006.  Mental status examination revealed the Veteran to be well groomed and pleasant.  He was alert and fully oriented, his psychomotor activity was normal, his eye contact was good, and his speech was spontaneous.  His mood was fair and his affect was full.  There were no signs of anxiety or depression.  His thought process was logical and goal directed, and his thought content was negative for lethality.  His attention, concentration, and memory were intact, and his insight and judgment were good.  His intellect was noted to be average to high average.  The VA examiner noted that he did perseverate at times on his recent contact with his employer.  The diagnosis was major depressive disorder, single episode, with significant anxiety in partial remission.  After reviewing the Veteran's claims file, the VA examiner concluded that the Veteran's depression was not caused by his knee pain.  The VA examiner explained that the Veteran had a depressive episode in the context of what he perceived as extreme job stress, and that while there was a linear component with the Veteran's knee pain causing his initial disability, which then led to what he perceived as unfair treatment and placement in a very difficult job, it was the difficult job that was "quite possibly" the trigger for his depressive episode, and not his knee pain.  The VA examiner noted that the Veteran's knee pain was currently under good control. 

A January 2007 private medical treatment record reveals that the Veteran underwent tests which showed that he had severe post-traumatic stress disorder and severe depression and that his "medical condition and psychiatric condition" made it impossible for him to function safely at work.  Another January 2007 private medical treatment record notes that the Veteran reported that his psychiatric symptoms were in response to efforts by his employer to impose work limitations on him due to his knee problems.  The diagnoses were major depressive disorder and chronic post-traumatic stress disorder.

In a January 2007 letter, J.H., Ph.D. and T.E., ACSW, LISW, BCD reported that test results showed that the Veteran suffered from severe posttraumatic stress disorder and depression.  He was very unstable at that time and there was a very high probability that he would require hospitalization, as suicidal ideation was a major concern.  They noted that the Veteran needed to continue on medical leave as his "medical condition and psychiatric condition make it impossible for him to function safely at work."  They concluded that the Veteran "seems to have suffered a mental illness that is work-related caused by the work environment."  Another January 2007 private letter from J.H. and T.E. indicates that the Veteran "does have some limitations that have been placed on him by his medical providers as a result of an injury he sustained while in the military many years ago" and that, "[i]n regard to his mental condition, [the Veteran's] ability to remember, understand instructions, procedures and locations is considered to be moderately impaired on good days and significantly impaired on days where his anxiety, depression, and stress level are elevated."  The letter also reflects that his "ability to carry out instructions, maintain attention, concentration and pace is considered to be significantly impaired," that "his ability to interact appropriately with supervisors, coworkers and the public is considered to be moderately impaired," and that "his ability to respond to changes in the work place and in his environment, is considered to be significantly impaired."

VA treatment records from April 2007 to October 2007 reveal complaints of and treatment for depression.  In an April 2007 treatment record, the Veteran reported that he got very stressed out by all things related to his disability.  A July 2007 treatment record notes that the Veteran was struggling with symptoms consistent with anxiety and depression stemming from a disability dispute with his employer.  He reported that he believed that his employer was trying to push him out due to his knee disability and that he had anxiety over a decision on a disability dispute with his employer and over his finances.  The diagnoses were major depressive disorder, single episode, and generalized anxiety disorder. 

A December 2007 letter from M. M., M.D. to an attorney noted the treatment that was provided for the Veteran's major depressive disorder and anxiety disorder. 

In June 2008, pursuant to a Board remand, the Veteran underwent another VA mental disorders examination.  The Veteran denied any history of psychiatric illness or problems prior to 2006.  However, the VA examiner noted that the Veteran's claims file reflected that he filed a claim for entitlement to service connection for post-traumatic stress disorder in January 2004.  The Veteran reported that in 2005, his employer reorganized the company, and he was reassigned from a relatively sedentary position to a much more physically active position, and that eventually, his knee pain became so severe that he had to take medical leave.  He was released to return to work two months later with significant physical restrictions, but was not called back to work.  The Veteran stated that up until February 2006, he did not have any depression.  However, at that time, he began to have significant concerns about his livelihood, frustration with his inactivity, frustration with the uncertainty of his situation, and feelings that he was being treated unfairly.  Ultimately, in the summer of 2006, he was called back to work in a position that he felt was assigned in a deliberate attempt to get him to resign.  At that time, he began to have acute suicidal ideation and initially sought mental health care. 

Mental status examination revealed the Veteran to be clean, neatly groomed, and appropriately dressed.  Psychomotor activity was unremarkable, and his speech was generally normal but occasionally soft.  His attitude was cooperative, friendly, and attentive.  His mood was agitated and depressed, and his affect was normal.  He was alert and fully oriented, and his thought process was unremarkable.  His thought content showed free-floating anxiety.  His insight and judgment were intact, and his intelligence was average.  He denied any hallucinations, obsessive or ritualistic behavior, and suicidal or homicidal thoughts.  He reported a history of panic attacks triggered by worries about financial calamity.  His memory was intact.  The diagnosis was chronic severe major depressive disorder, single episode.  After reviewing the Veteran's claims file, the VA examiner concluded that the Veteran's "major depressive disorder was not caused by his service connected knee/leg conditions, and also find it less likely than not that his major depressive disorder was aggravated by his service connected knee/leg condition."  The VA examiner explained that the Veteran's knee complaints were exacerbated by his job reassignment, and that his depressive symptoms were caused by his fear of losing his livelihood, financial worry, and perception of being mistreated by his employer.  The VA examiner also noted that, 

[w]hile the exacerbation of [the Veteran's] knee/leg complaints and his depressive [sic] both appear to have been related to aspects of his employment situation . . . the two sets of symptoms do not correlate well with each other, and I therefore do not find convincing evidence that his knee/leg complaints aggravated his major depressive disorder.

In a November 2009 statement, T.E. described the Veteran's psychiatric history and reported that the Veteran's "psychiatric symptoms occurred as a result of work related problems which exacerbated the physical problems with his knees."  T.E. noted that, according to his records, the Veteran reported being on medical leave for physical therapy from his employer from December 2005 through February 2006 prior to being reassigned to a position which "exacerbated the physical problems reported and which contributed to his psychiatric condition."  In a January 2010 statement, M.P. Jr., M.D. noted that the November 2009 letter by T.E. was "complete and accurate."

In a March 2010 statement, J.W., M.D. described the Veteran's psychiatric history, based apparently on the Veteran's report, and concluded that the Veteran's "current depression is due to his inability to work.  His inability to work is due to the knee injuries that he received while in active service for the Army."  Dr. J.W. also stated that there were "no other causal incidents that have led to his depression" and that he believed that the Veteran's "depression can be directly causally related to his service injury."

In an October 2010 opinion, M.C., M.D. stated that he reviewed the Veteran's medical record and personally interviewed the Veteran, and found that "careful review of the medical record, as well as interview with the veteran, shows that the veteran's depression was triggered by the progressive deterioration of his functional condition secondary to his knee injury that occurred while on active duty service."  Dr. M.C. explained that the evidence showed that the 

injury that the veteran experienced while on active duty service, although initially an orthopedic injury, led to significant chronic pain syndrome and a lifetime of disability and dysfunction secondary to this.  There was a direct causal relationship associated with the veteran's knee injury and the development of major depression later in his adult life.

After a thorough discussion of the evidence of record, Dr. M.C. noted that the Veteran "developed an ongoing pain syndrome, a steadily deteriorating clinical course physically, and the subsequent development of major depression" and that "[i]t is well known that the development of severe physical disability, chronic pain, and incapacity to work can often lead to the development of severe and unremitting depressive syndrome.  This is exactly what occurred in this veteran. . . ."  Dr. M.C. reiterated that "it is very well known that patients with significant chronic pain and the incapacity to function due to that pain, are likely to develop a major depressive disorder directly related to the injury and pain syndrome" and that the Veteran's "psychiatric condition, namely major depressive disorder, is a direct result, and is documented as such by his treating providers, from his injury and subsequent deterioration from the knee injury that occurred while he was on active duty."  Dr. M.C. cited eight references of scholarly articles substantiating his opinions.

VA treatment records from August 2008 through July 2011 reveal continued diagnoses of and treatment for major depressive disorder, posttraumatic stress disorder, and anxiety disorder, not otherwise specified.  A February 2010 treatment record reflects that the Veteran reported that his depression began when he was taken out of work due to his service-connected bilateral knee disorder.  In a March 2010 VA treatment record, the physician reported that it "seems pretty clear that his depression problems started after he had work problems due to his knees and his knee problems started when he was run over by a howitzer in the service."

The Board finds that the evidence of record supports a finding of service connection for a psychiatric disorder.  There is currently a diagnosed psychiatric disorder, including major depressive disorder and anxiety disorder.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

In addition, the medical evidence of record is in equipoise as to whether the Veteran's current psychiatric disorder is related to his service-connected bilateral knee disorders.  38 U.S.C.A. § 1113(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310; see Allen, 7 Vet. App. 439 (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  There are various medical opinions of record addressing the etiology of the Veteran's psychiatric disorder.  In that regard, the majority of the medical opinions are in agreement that the Veteran's current psychiatric disorder is due, at least in part, to his employment-related difficulties, including being placed on disability and subsequent trouble working in the position that his employer provided for him as an accommodation to his permanent physical restrictions.  However, the medical opinions seem to disagree as to the ultimate issue of whether the Veteran's service-connected bilateral knee disorder was the proximate cause of his current psychiatric disorder.  In that regard, the December 2006 VA examiner noted that, although there was "a linear component" with the Veteran's knee pain causing his initial disability, which led to what he perceived as unfair treatment and job placement in a difficult job, it was the difficult job that was "quite possibly" the trigger for his depressive episode, and not his knee pain.  Similarly, the June 2008 VA examiner found that "[w]hile the exacerbation of [the Veteran's] knee/leg complaints and his depressive [sic] both appear to have been related to aspects of his employment situation . . . the two sets of symptoms do not correlate well with each other" and that the evidence that his knee complaints aggravated his major depressive disorder were not convincing.  

However, in a November 2009 statement, T.E., the Veteran's treating physician, who was familiar with the Veteran's history, reported that the Veteran's "psychiatric symptoms occurred as a result of work related problems which exacerbated the physical problems with his knees."  In a March 2010 statement, J.W., M.D. found that the Veteran's "current depression is due to his inability to work" which was "due to the knee injuries that he received while in active service for the Army."  In an October 2010 statement, M.C., M.D., after reviewing the Veteran's claims file and conducting an interview of the Veteran, concluded that the Veteran's "psychiatric condition, namely major depressive disorder, is a direct result, and is documented as such by his treating providers, from his injury and subsequent deterioration from the knee injury that occurred while he was on active duty" noting that the "injury that the veteran experienced while on active duty service, although initially an orthopedic injury, led to significant chronic pain syndrome and a lifetime of disability and dysfunction later in life."  Dr. M.C. concluded that "[t]here was a direct causal relationship associated with the veteran's knee injury and the development of major depression later in his adult life."

The evidence reflects that the December 2006 VA examiner, the June 2008 VA examiner, and the October 2010 private physician reviewed the Veteran's claims file and conducted interviews and examinations of the Veteran.  In addition, each provided supporting rationale for their opinions.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).  While the evidence does not show that T.E., who provided the November 2009 opinion, reviewed the Veteran's claims file, T.E. was the Veteran's treating physician, and other evidence in the claims file suggests that he was very familiar with the Veteran's history.  Although J.W., M.D. did not indicate that the Veteran's claims file was reviewed in preparing the opinion, Dr. J.W.'s opinion appears to be based on an accurate factual history provided by the Veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); see also Prejean, 13 Vet. App. at 448-49.  Accordingly, all of the opinions of record are sufficiently probative.  Thus, the Board concludes that the evidence is at least in equipoise with regard to the issue of whether the Veteran's psychiatric disorder is related to his service-connected bilateral knee disorder; therefore, with application of the benefit of the doubt doctrine, service connection for a psychiatric disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a psychiatric disorder, as secondary to the Veteran's service-connected bilateral knee disorder, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


